            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 1 of 13




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK

_________________________________________
LABORATORIOS LIOMONT, S.A. DE C.V.,
                                                                COMPLAINT AND JURY DEMAND
                   Plaintiff,                                   OF LABORATORIOS LIOMONT,
                                                                S.A. DE C.V
v.
                                                                Civil Action No.         ( )
OUTLOOK THERAPEUTICS, INC., f/k/a
ONCOBIOLOGICS, INC.,


            Defendant.
___________________________________________


         Plaintiff LABORATORIOS LIOMONT, S.A. DE C.V., by way of this Complaint, states

as follows:

                                        NATURE OF THE COMPLAINT

                   1.        This is primarily a breach of contract suit involving a certain Strategic Co-

Development, License and Supply Agreement dated as of June 25, 2014, as amended (the

“Strategic Agreement”) between LABORATORIOS LIOMONT, S.A. DE C.V. (“Liomont”),

and OUTLOOK THERAPEUTICS, f/k/a ONCOBIOLOGICS, INC. (“OTI”) in which Liomont

claims due $3,000,000 it paid for no result. The Strategic Agreement provided that OTI would

develop two separate biosimilar products, take them through Phase III clinical trials and obtain

licensure from the FDA or EMA1, and Liomont would manufacture and market those products in

Mexico. Because OTI abandoned its efforts to develop the two products, in favor of devoting its

time, money and resources to develop a third and separate product at the apparent direction of its

principal investor GMS Tenshi Holdings Pte. Limited, now known as BioLexis Pte. Limited,


1
 FDA is the Food and Drug Administration in the United States and EMA is the European Medicines Agency of the
European Union.


ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 2 of 13




(“BioLexis”), Liomont did not receive the two products in accordance with the Strategic

Agreement, nor the return of its $3,000,000, constituting material breach of the Strategic

Agreement.

                                                  PARTIES

                   2.        Plaintiff Liomont is a company organized under the laws of the United

Mexican States and has its principal place of business at Edificio Espacio Santa Fe, Carretera

México-Toluca 5420, Piso 12, Col. El Yaqui, Delegación Cuajimalpa, 05320 Ciudad de México,

Mexico.

                   3.        Defendant OTI is a corporation organized under the laws of the State of

New Jersey, U.S. and has its principal place of business at 4260 U.S. Route 1, Monmouth

Junction, New Jersey 08852.

                   4.        Collectively, Liomont and OTI are defined as the “Parties.”

                                          JURISDICTION AND VENUE

                   5.        This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332 based on diversity of citizenship between citizens of different states and countries, and

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.

                   6.        This Court has supplemental subject matter jurisdiction over Liomont’s

state law claims because those claims are so integrally related to Liomont’s claims over which

this Court has original jurisdiction, inasmuch the federal and state claims arise from a common

nucleus of operative facts, and would ordinarily be expected to be tried in one judicial

proceeding. Accordingly, resolution of all claims in this Court furthers judicial economy

pursuant to 28 U.S.C. § 1367.




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 3 of 13




                   7.        This Court has personal jurisdiction over OTI pursuant to Article 13.8 of

the Strategic Agreement, in which the parties agreed to this venue, which New York law

recognizes as an enforceable choice of forum clause pursuant to Gen. Oblig. Law §5-1402, in

that there is more than $1,000,000 involved and the non-resident parties have agreed to submit to

jurisdiction.

                   8.        Venue for this action properly lies within this Judicial District pursuant to

28 U.S.C. § 1391 because the Parties agreed to exclusive jurisdiction in the United States District

Court for the Southern District of New York and have waived objections to the venue or forum.

                              ALLEGATIONS COMMON TO ALL COUNTS

                   9.         Biosimilar products as defined in the Strategic Agreement are products

containing or comprised of certain identified biologic compounds for which an abbreviated filing

could be used to obtain regulatory approval in the relevant country or legal jurisdiction, as

applicable (to the extent such an abbreviated filing pathway is available in such country or

jurisdiction), and regulatory approval pursuant to such abbreviated filing would be granted based

on a claim of statistical equivalence or non-inferiority, or any other standard upon which the

applicable Regulatory Authority will review such abbreviated filings, with respect to the

biosimilar reference product, regardless of the filing pathway actually used or planned to be

used.

                   10.       On or about June 25, 2014, OTI and Liomont entered into the Strategic

Agreement referenced in Paragraph 1, for the development and manufacture of two biosimilar

products, namely, ONS-3010 (a biosimilar of Humira®) (“ONS-3010”) and ONS-1045 (a

biosimilar of Avastin®) (“ONS-1045”) and the pharmaceutical products related thereto

(collectively, the “Licensed Products”).




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 4 of 13




                   11.       Because OTI had expertise in the development and manufacture of

biosimilar products for distribution and licensing; and Liomont had expertise in the sale and

distribution of pharmaceutical drugs in Mexico, this provided the rationale for the Parties

entering into this Strategic Agreement for the purpose of codeveloping and commercializing

these biosimilar products.

                   12.       Under the terms of the Strategic Agreement, OTI granted to Liomont

certain royalty-bearing rights and licenses for the research, development, manufacture and use in

Mexico of a biosimilar version of any pharmaceutical product, in any dosage form, formulation,

presentation or package configuration that is commercialized or undergoing research or pre-

clinical or clinical development that contains or comprises, in part or in whole, a certain

monoclonal antibody based on or derived from OTI cell lines for the Licensed Products. In

addition, OTI granted the right for Liomont exclusively to conduct marketing and

commercialization activities for the Licensed Products in Mexico.

                   13.       In addition, OTI granted to Liomont within Mexico a non-sublicensable

license of all of its rights and licenses under certain defined in-licensed technology, and all

intellectual property rights related thereto, to the extent required to enable Liomont to (a)

establish a manufacturing production process for the Licensed Products in Mexico, and (b)

distribute, market and commercialize the Licensed Products in Mexico. OTI remained solely

responsible for all financial obligations to third parties under the Strategic Agreement. During

the term of the Strategic Agreement, OTI was precluded from granting any other license of the

in-licensed technology or any intellectual property rights related thereto to any third party within

Mexico.




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 5 of 13




                   14.       The Strategic Agreement also provided for manufacturing technology

transfers from OTI to Liomont within thirty (30) calendar days of notification by Liomont to OTI

of the request. However, without the completion of the development and manufacture of the

Licensed Products, such transfers would be meaningless and without value.

                   15.       The Strategic Agreement defined “Commercially Reasonable Efforts” in

Section 1.1.16 to mean:

                   with respect to either Party, the application by such Party, consistent with the
                   exercise of its prudent scientific and business judgment, of diligent efforts and
                   resources to fulfill the obligation in issue with respect to any Licensed Product,
                   consistent with the level of efforts such Party would devote to a product at a
                   similar stage in its product life as such Licensed Product and having profit
                   potential and strategic value comparable to that of such product, taking into
                   account, without limitation, commercial, legal and regulatory factors, target
                   product profiles, product labeling, past performance, the regulatory environment
                   and competitive market conditions in the therapeutic area, safety and efficacy of
                   such Licensed Product, the strength of its proprietary position and such other
                   factors as such Party may reasonably consider, all based on conditions then
                   prevailing. Commercially Reasonable Efforts of any Party shall not mean that
                   such Party guarantees that it will actually accomplish the applicable objective.

                   16.       The Strategic Agreement further provided, in Section 4.1, for development

programs, such that “promptly following the Effective Date [June 25, 2014], by using

Commercially Reasonable Efforts,” the Parties were to “commence or continue a program of

non-clinical (if applicable) and clinical development of” each of the Licensed Products , for use

in each of their respective fields within Mexico, and to develop and commercialize the Licensed

Products through Phase III Clinical Trials and Regulatory Approval in each relevant legal

jurisdiction.

                   17.       More specifically, OTI was obligated to use Commercially Reasonable

Efforts to meet certain specified milestones regarding the Licensed Products pursuant to Section

4.6.2 of the Strategic Agreement:




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 6 of 13




                             Oncobiologics shall use Commercially Reasonable Efforts to achieve all
                             of the clinical, scientific and manufacturing development milestones for
                             the Biosimilar products containing or comprising the Biologic Compounds
                             listed in Schedule 1.1.5, including but not limited to quarterly technical
                             updates, manufacturing cost updates and Regulatory Authority
                             submissions and approvals, in accordance with the target completion dates
                             set forth in the applicable Development Plan developed by the Alliance
                             Managers, and pursuant to Section 4.4.


                   18.       Key to this obligation was OTI’s responsibilities under such development

program (as defined in the Strategic Agreement) to conduct successfully Phase I and Phase III

clinical trials as defined in the Strategic Agreement.

                   19.       Although Liomont paid for the “End of Phase I” milestone for the ONS-

3010 biosimilar, the Phase I results for such biosimilar were incorrect. Shortly after Liomont

paid for achievement of the milestone, Liomont discovered and reported to OTI that there were

serious problems in the results concerning the ONS-3010 biosimilar, namely, that the value of

one of the critical quality attributes did not meet the required specifications. OTI acknowledged

the problem and told Liomont it would need to engage in an alternate process [clarify what

means close or above] (“Process B”) to comply with the requirements to initiate a Phase III

study since its first process (so-called “Process A”) produced an antibody with the above-

mentioned quality concern. However, OTI never finalized the development of this process nor

the complete characterization of the resulting antibody. Liomont offered to perform the

characterization itself but OTI refused. Even if OTI had provided the ONS 3010 producing cells

to Liomont as they were, those cells could not be used unless Process B were revisited and the

characterizations completed. In order to continue, Liomont would have had to invest yet another

estimated $250,000 to $300,000 just to determine if the product resulting from Process B even

had the possibility of becoming a biosimilar.




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 7 of 13




                   20.       OTI’s unilateral suspension of its development of these two Licensed

Products constituted a failure by OTI to exercise Commercially Reasonable Efforts as defined

and required under the Strategic Agreement, to fulfill its obligations regarding the Licensed

Products. As set forth below, OTI decided to suspend such development because it elected to

change its development strategy without notice to, and consent of, Liomont.

                   21.       In reliance on the contractual obligations of OTI, Liomont fulfilled its own

obligations to make payments to OTI, and made all of its payments due predicated on the

development of the Licensed Products, which payments total $3,000,000 USD in accordance

with the terms of the Strategic Agreement for all of OTI’s obligations under the Strategic

Agreement, including the purposes of (i) participating in the development by OTI of the

Licensed Products at its New Jersey facility and (ii) obtaining rights as exclusive licensee in

Mexico of OTI’s technology to market, distribute and eventually manufacture the Licensed

Products in Mexico.

                   22.       Under the itemization of the payments, pursuant to Article 7 of the

Strategic Agreement, Liomont was required to pay an upfront license fee of $750,000 for each of

the Licensed Products, totaling $1,500,000. Those payments were made.

                   23.       In addition, as further consideration, Liomont was obligated to make

“development milestone” payments of $250,000 per each of the Licensed Products for Labscale

Analytical Comparability, and another set of payments of $500,000 per each of the Licensed

Products for End of Phase I. These totaled $1,500,000 payments and were made. Combined

with the initial combined licensing fee down payment of $1,500,000, Liomont paid $3,000,000

USD.




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 8 of 13




                   24.       Separate and apart from the failure of OTI to deliver acceptable and

competent results for Phase 1, it also unilaterally decided to “back burner” the development of

the Licensed Products for which Liomont had paid. The first confirmation that Liomont had that

OTI was interrupting all work for the Licensed Products (ONS-3010 and ONS-1045) was verbal

communication from OTI’s president, Larry Kenyon, in December 2018.

                   25.       Furthermore, Liomont learned that OTI had changed its strategy for

product development, and that the reason that the Licensed Products were never completed was

because OTI ceased to work on development of the Licensed Products to have them meet

contractual requirements, due to OTI’s unilateral shift of focus, resources, time, money and

attention to the development of another biosimilar product, known as ONS-5010 (the “New

Product”), for the sole benefit of BioLexis, its investor, and promoted by BioLexis, which had

begun investing in OTI in 2017, rather than the Licensed Products. The New Product is an

ophthalmic formulation of bevacizumab to treat certain retinal diseases; bevacizumab is also the

main ingredient of ONS-1045, one of the Licensed Products in which Liomont had invested half

of the fees it paid to OTI. Consequently, it was not only OTI’s failure to correctly complete

Phase I for ONS-3010, but also OTI’s suspension of development activity on both of the

Licensed Products in favor of the New Product, that demonstrated it was not exercising

Commercially Reasonable Efforts to develop the Licensed Products as required under the

Strategic Agreement.

                   26.       Despite OTI’s failure to satisfy the milestones for the Licensed Products,

for which it had nonetheless been paid, or to make further efforts to develop the Licensed

Products, on or about November 6, 2018, it announced publicly that it had “advanced three

product candidates into clinical development.” This included the New Product, which was not




ClarkHill\C2375\395751\260138762.v1-7/20/20
            Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 9 of 13




one of the two Licensed Products. This was acknowledged in OTI’s own press releases and

filings with the Securities and Exchange Commission and information publicly disclosed to

OTI’s investors.

                   27.       In addition to its failure to utilize Commercially Reasonable Efforts to

develop the Licensed Products, OTI also breached the Strategic Agreement by causing a

“material adverse event.” A “Material Adverse Event” is defined in Section 1.1.41 of the

Strategic Agreement to mean, in relevant part, “any fact, circumstance, condition or information,

including without limitation any notice or other communication from the FDA or the EMA, other

than as has been heretofore disclosed to LIOMONT, which would or might materially affect (a)

the value to Oncobiologics or LIOMONT of the Biologic Compounds or the related Licensed

Products, Intellectual Property Rights, Oncobiologics Inventions or Oncobiologics Technology.”

                   28.       The acts and omissions of OTI (e.g., unilateral interruption of work, lack

of due diligence and attention, and cessation of further work regarding Licensed Products) halted

the development and manufacture of the Licensed Products, and OTI focused instead its time,

money and resources to the development of the New Product for its own benefit and that of

BioLexis, thereby constituting a Material Adverse Event under the Strategic Agreement.

                   29.       Liomont notified OTI of its obligations to exercise Commercially

Reasonable Efforts, but OTI failed to change its conduct. Accordingly, on April 23, 2019

Liomont gave notice to OTI declaring material breach of the Strategic Agreement and also the

occurrence of a Material Adverse Event thereunder.

                   30.       In a subsequent series of communications between the parties, OTI

admitted its breach of the Strategic Agreement to Liomont by stating that “the next milestone of

clinical trials [of the Licensed Products] was not achievable.” OTI then purported to cancel




ClarkHill\C2375\395751\260138762.v1-7/20/20
           Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 10 of 13




development of the Licensed Products and otherwise repudiate the Strategic Agreement,

constituting material breach and entitling Liomont to its remedies.

                   31.       The OTI prioritization of the New Product at the expense of and prejudice

to Liomont, accompanied by the failure and refusal by OTI to perform any of its contractual

obligations for further development of the Licensed Products in accordance with the provisions

of the Agreement, effectively made Liomont’s expectations under the Strategic Agreement

worthless and deprived Liomont of the benefit of its bargain. OTI has retained the money paid to

it for services and products it did not deliver.

                                FIRST COUNT: BREACH OF CONTRACT

                   32.         Liomont repeats each of the allegations set forth in Paragraphs 1-31 as

though realleged herein in their entirety.

                   33.       The Strategic Agreement constituted a binding agreement between the

parties, which OTI breached, damaging Liomont.

                   34.       Pursuant to Section 12.8.1, in the event of a breach by OTI, OTI is

obligated to promptly return to Liomont all data and materials in its possession containing or

comprising any confidential information of Liomont relating to the Licensed Products, promptly

deliver to Liomont all data and materials in its possession containing or comprising any

information relating to the Licensed Products, and repay to Liomont the full amount of the fees

paid by it to OTI under Sections 7.1 and 7.2.

                   35.       Liomont has been damaged in the amount of the $3,000,000 USD (three

million United States dollars) it has paid to OTI and is entitled to its return based on the breach

by OTI as outlined above, as well as the identified data and materials.




ClarkHill\C2375\395751\260138762.v1-7/20/20
           Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 11 of 13




          SECOND COUNT: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
                               AND FAIR DEALING

                   36.       Liomont repeats each of the allegations set forth in Paragraphs 1-35 as

though realleged herein in their entirety.

                   37.       OTI owed Liomont a duty to act in good faith and conduct fair dealing,

and it breached that duty, which breach of duty proximately cause Liomont’s damages.

                   38.       OTI created a duty to Liomont by taking its money and continuing to

retain money that was expressly for the development and manufacture of a marketable product,

and continuing to retain that money while ostensibly committing to develop both Licensed

Products, including but not limited to alternative and correct testing to improve the production

process for ONS-3010, and otherwise be able to comply with all of the quality requirements that

were needed for Phase III completion for both Licensed Products. Furthermore, OTI represented

to Liomont that OTI would seek approval from the FDA for such changes in order not to repeat a

Phase I process with ONS-3010. This never happened. OTI continued to represent to Liomont

that it was addressing the issue, and despite communications to seek resolution, OTI to this date

still has not finished the development of the Licensed Products, has not returned the monies paid

it, and essentially repudiated its agreement.

                   39.        By unilaterally determining to give priority to the New Product and

ceasing or suspending further development of the Licensed Products, OTI deprived Liomont of

the benefit of its bargain and otherwise prevented performance and breached its duty to Liomont.

                   40.       As a result, Liomont has been damaged in the amount of the $3,000,000

USD (three million United States dollars) it has paid to OTI and is entitled to its return.

                                 THIRD COUNT: UNJUST ENRICHMENT




ClarkHill\C2375\395751\260138762.v1-7/20/20
           Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 12 of 13




                   41.       Liomont repeats each of the allegations set forth in Paragraphs 1-40 as

though realleged herein in their entirety.

                   42.       By virtue of the above-pleaded facts, (1) OTI was enriched, (2) at

Liomont’s expense and (3) it is against equity and good conscience to permit OTI to retain what

is sought to be recovered.

                                              PRAYER FOR RELIEF

         WHEREFORE, Liomont requests this Court enter judgment on all counts as follows:

    1. In the amount of $3,000,000 USD for the full amount of the fees paid by Liomont to OTI,

         plus interest, costs of suit, as well as consequential, incidental and special damages and

         attorneys’ fees to the extent allowed by law;

    2. Ordering OTI to return to Liomont all data and materials in its possession containing or

         comprising any and all confidential information as defined in the Strategic Agreement of

         Liomont relating to the Licensed Products;

    3. Ordering OTI to deliver to Liomont all data and materials in its possession containing or

         comprising any information relating to the Licensed Products; and

    4. For such other relief as the Court deems proper and appropriate.




ClarkHill\C2375\395751\260138762.v1-7/20/20
           Case 1:20-cv-05580-GHW Document 1 Filed 07/20/20 Page 13 of 13




                                              JURY DEMAND

         Pursuant to Fed. Rule Civ. Proc. 38, Plaintiff LABORATORIOS LIOMONT, S.A. DE

C.V. demands a trial by jury as to all issues so triable.

Dated: July 20, 2020                             Respectfully submitted,


                                                 CLARK HILL PLC

                                                 /s/_Steven M. Richman
                                                 Steven M. Richman, Esq. (#1714237)
                                                 830 Third Avenue
                                                 Suite 200
                                                 New York, NY 10022
                                                 646.395.8580
                                                 646.395.8700 (Fax)

                                                 210 Carnegie Center
                                                 Suite 102
                                                 Princeton, NJ 08540
                                                 Phone: (609) 786-2911
                                                 Fax: (609) 785-2971
                                                 Email: srichman@clarkhill.com

                                                 Counsel for Plaintiff LABORATORIOS LIOMONT,
                                                 S.A. DE C.V.




ClarkHill\C2375\395751\260138762.v1-7/20/20
